EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Louis Frank on 5/20/21.

The application has been amended as follows: 
In the specification, page 8 line 26, replace “5” with --5(a)-(c)--.
In claim 2, line 1, insert --further comprising-- before ‘adjusting’.
In claim 4, line 1, insert --further comprising-- before ‘adjusting’.
In claim 20, line 14, insert --and a strength of the magnetic gradient pulse-- after ‘nanoparticle’.
In claim 20, lines 16-17, delete ‘adjusting a spin relaxation time of a low-anisotropy magnetic nanoparticle further comprising adjusting a strength of the magnetic gradient pulse.’.
In claim 20, line 19, replace ‘.’ with --,--.
In claim 20, lines 20-21, replace “a respective time duration of each of the uniform magnetic field pulse and the magnetic gradient pulse” with --the time duration of the uniform magnetic field pulse and the time duration of the magnetic gradient pulse--.
In claim 20, line 22, replace ‘.’ with --,--.
In claim 20, line 24, replace ‘.’ with --,--.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a method of three-dimensional navigation of magnetic nanoparticles comprising directing low-anisotropy magnetic nanoparticles towards a target region of the mammal by: subjecting the low-anisotropy magnetic nanoparticles to an alternating signal comprising a uniform magnetic field pulse having a strength greater than a coercivity of the low-anisotropy magnetic nanoparticles and a magnetic gradient pulse having an initial location of a lowest strength at the target region of the mammal, the direction of the uniform magnetic field pulse being in opposite of the direction of the magnetic gradient pulse, in combination with the other claimed features. The closest prior art is US Pub 2014/0079621 to Armijo and US Pub 2007/0196281 to Jin et al. Armijo discloses that magnetic nanoparticles are used for magnetic-guided drug delivery, cancer thermotherapy, and MRI contrast agents [see paragraph 0006]. Jin et al disclose a method for remote magnetically induced treatment of cancer including navigating/guiding nanoparticles for drug delivery to a tumor by using high-gradient magnetic fields [0039]. Jin et al additionally discloses that, in general, particle movement is less pronounced in a uniform magnetic field [0023] and that hard magnetic materials have high coercivity [0025]. Therefore, the claims are in condition for  changes in magnetization, equivalent to the field intensity necessary to demagnetize the fully magnetized material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793